          Case 1:17-cv-09994-ALC Document 86 Filed 04/16/19 Page 1 of 2



LAW OFFICES OF
SANJAY CHAUBEY                                                18 East 41st Street, Suite 1704
                                                              New York, New York 10017

                                                              Phone: (212) 563-3223
                                                              Fax: (212) 563-4534
                                                              E-mail:chaubeylaw@gmail.com

Via ECF

Honorable Andrew L. Carter Jr.                                 April 15, 2019
Southern District of New York
500 Pearl Street Room 2230
New York, NY 10007


       RE:     JSMN Shenango Valley Mall LLC v. Paradigm Credit Corporation
               Civ Action No. 17-9994


Dear Hon. Judge Carter Jr.:

        I represent Plaintiff JSMN Shenango Valley Mall LLC, in the above referenced matter.
As Your Honor would know that parties to this action had reached a settlement in principle in the
related action, Iowa Square Realty LLC v Ravinder Thota et al., 17-cv-09933 (RJS), pending in
the Southern District of New York. Based on settlement in principle, parties to this action had
approached this Court and had requested discontinuance of the present action. Accordingly, the
Court passed an Order on August 1, 2018 (ECF Document No. 82) whereby, Honorable Court
discontinued the action without prejudice to restore the action to the Court’s calendar if such an
application is made no later than October 30, 2018.

       On January 16, 2019 a letter request for Extension of Time pending final settlement
between the parties in the related action was made to the court (See ECF document #85). The
same was endorsed and “So Ordered” by your honor on January 23, 2019. Now, we write to
inform the Court that the related action is yet not fully settled as; plaintiff has filed a Motion
which is still pending and needs more time to settle the terms of the principle agreement.

        I have conferred (Via Email) with all Attorneys representing Defendants Paradigm Credit
Corporation and Iowa Square Realty LLC, Namdar Realty Group, and Igal Namdar. No
objection is received from any party, as of time of filing of this request to restore this matter to
the Court’s calendar, pending final settlement between the parties in the related action.
Accordingly, I request another extension of to extend of sixty (60) days pending final settlement.



                                                                                                     1
         Case 1:17-cv-09994-ALC Document 86 Filed 04/16/19 Page 2 of 2



        We very much appreciate Your Honor’s consideration and are available for a conference
if the Court would like to address this matter with counsel in more detail.

       Respectfully,

/s/ Sanjay Chaubey, Esq.
Attorney for Plaintiff

JSMN Shenango Valley Mall LLC



cc: Raymond A. Quaglia, Esq.
   Justin W. Lamson, Esq.
   Ira S. Clair, Esq.




                                                                                                2
